Citation Nr: 0514199	
Decision Date: 05/24/05    Archive Date: 06/01/05

DOCKET NO.  02-01 975A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to March 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Columbia, South Carolina (RO), which denied the benefit 
sought on appeal.   


FINDINGS OF FACT

1.  VA has provided all notifications and has rendered all 
assistance required by the VCAA.

2.  The veteran's service-connected lumbosacral strain, is 
presently manifested by no more than moderate limitation of 
lumbar spine motion, including as a result of pain and 
dysfunction; and is without evidence of listing of the whole 
spine to the opposite side with a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, abnormal mobility on forced motion, moderately 
severe, severe, or pronounced intervertebral disc syndrome, 
chronic neurologic disability manifestations, or 
incapacitating episodes of intervertebral disc syndrome 
requiring bed rest within the previous 12 month period.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 20 
percent for lumbosacral strain have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.71a, 
Diagnostic Code 5293 (effective prior to September 23, 2002), 
Diagnostic Codes 5003, 5292, 5293, 5295 (effective prior to 
September 26, 2003), and Diagnostic Codes 5003, 5237, 5243 
(2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA and Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a), 
redefined VA's duties to notify and assist a claimant in the 
development of a claim.   

The appellant has been notified consistent with requirements 
under the VCAA in  letters dated in April 2001, August 2001, 
October 2002, and April 2004, and the statement of the case 
and supplemental statements of the case.  These documents in 
combination informed the veteran of the information and 
evidence necessary to substantiate the claim, which evidence 
she was expected to submit, and which evidence VA would 
attempt to obtain for her.  She was also requested to inform 
the RO of any further evidence the claimant wanted VA to 
attempt to obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The record reflects that the RO has made 
reasonable efforts to obtain relevant medical and other 
evidence adequately identified by the appellant in support of 
her claim.  The veteran has been afforded relevant 
examination.  

In January 2005, the case was readjudicated, satisfying the 
timing requirements of VCAA.  VCAA-compliant notice was not 
provided to the veteran prior to the first unfavorable 
adjudication of this case.  However, after VCAA-compliant 
notice was sent, the claim was readjudicated without 
"taint" from prior adjudications.  Thus, to decide the 
appeal now would not be prejudicial.  The Board finds that VA 
has complied with the VCAA duties to notify and assist.

II.  Analysis

The veteran is claiming that she is entitled to an increased 
rating for her service-connected lumbosacral strain.

Disability evaluations are determined by comparing present 
symptomatology with the criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment 
in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making 
disability evaluations. 38 C.F.R. § 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  In cases in which 
service connection already has been established, and an 
increase in the disability rating is at issue, as here, it is 
the present level of disability that is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

VA regulations also require that disability evaluations be 
based upon the most complete evaluation of the condition that 
can be feasibly constructed with interpretation of 
examination reports, in light of the whole history, so as to 
reflect all elements of disability.  The medical as well as 
industrial history is to be considered, and a full 
description of the effects of the disability upon ordinary 
activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

The veteran's statements and testimony describing the 
symptoms of her service-connected disorder are deemed 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements and testimony must be 
considered with the clinical evidence of record and in 
conjunction with the pertinent rating criteria.

VA must consider all the evidence of record to determine when 
an ascertainable increase occurred in the rated disability.  
See Hazan v. Gober, 10 Vet. App. 511 (1997); see also Swanson 
v. West, 12 Vet. App. 442 (1999).  The primary concern in a 
claim for an increased evaluation for a service-connected 
disorder is the current level of disability.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The Board has reviewed all the evidence of record, with an 
emphasis on the more recent evidence dated beginning from the 
year prior to receipt, in October 2000, of the veteran's 
claim for an increase.  The more recent evidence consists of 
contentions of the veteran and testimony at an April 2002 RO 
hearing; various VA and private medical records reflecting 
treatment from 1999 through 2002 for different medical 
conditions and disorders; and reports of VA examinations in 
February 2001, May 2004 and November 2004.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, it is not 
required to discuss each and every piece of evidence in a 
case.  The evidence submitted by the veteran or on her behalf 
is extensive and will not be discussed in total detail.  The 
Board will summarize the relevant evidence where appropriate 
and material to the issue here.

The Court has held that disabilities may be rated separately 
without violating the prohibition against pyramiding unless 
the disorder constitutes the same disability or symptom 
manifestations.  See Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).

In the August 2001 rating decision which the veteran 
appealed, the RO evaluated the veteran's service-connected 
lumbar spine disability under 38 C.F.R. § 4.71a, Diagnostic 
Code 5295, for lumbosacral strain, and denied the veteran's 
claim for an increased rating in excess of 20 percent.  At 
that time, the RO determined that the medical evidence 
indicated that there was no evidence of a left lumbar 
radiculopathy.

During the course of this appeal the regulations for rating 
disabilities of the spine were twice revised effective 
September 23, 2002, and effective September 26, 2003. See 67 
Fed. Reg. 54345 (Aug. 22, 2002) and 68 Fed. Reg. 51454 (Aug. 
27, 2003). VA's General Counsel, in a precedent opinion, held 
that when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
The veteran was notified of the revisions in the January 2005 
supplemental statement of the case.  

Prior to September 23, 2002 the Rating Schedule provided 
evaluations for intervertebral disc syndrome when the 
disorder is shown to be mild (10 percent), moderate with 
recurring attacks (20 percent), severe with recurring attacks 
and intermittent relief (40 percent), or pronounced with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief (60 
percent).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (effective 
before September 23, 2002).

Effective September 23, 2002, Diagnostic Code 5293 was 
revised to evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under § 4.25 separate evaluations of its 
chronic orthopedic and neurological manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Ratings were provided for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months (10 percent), with 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months 
(20 percent), with incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months (40 percent), or with 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months (60 percent).  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (effective September 23, 2002).

It was noted that for purposes of evaluations, an 
incapacitating episode was a period of acute signs and 
symptoms due to intervertebral disc syndrome that required 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" meant orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that 
were present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, Note (1).  It was further noted that 
when evaluating on the basis of chronic manifestations, 
orthopedic disabilities were to be evaluated using criteria 
for the most appropriate orthopedic diagnostic code or codes 
and neurologic disabilities were to be evaluated separately 
using criteria for the most appropriate neurologic diagnostic 
code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note 
(2).  If intervertebral disc syndrome was present in more 
than one spinal segment, provided that the effects in each 
spinal segment were clearly distinct, each segment of the 
spine was to be evaluated on the basis of chronic orthopedic 
and neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3).

Prior to September 26, 2003, the Rating Schedule provided 
ratings for limitation of motion of the lumbar spine when 
limitation was slight (10 percent), moderate (20 percent), or 
severe (40 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(effective before September 23, 2002).  

For lumbosacral strain ratings were provided when there was 
evidence of characteristic pain on motion (10 percent); 
muscle spasm on extreme forward bending with loss of lateral 
spine motion, unilateral, in a standing position (20 
percent); or listing of the whole spine to the opposite side 
with a positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (40 percent).  See 38 
C.F.R. § 4.71, Diagnostic Code 5295 (effective before 
September 23, 2002).

The Rating Schedule provides that traumatic and degenerative 
arthritis established by X-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2004).  
Limitation of motion must be objectively confirmed by 
findings such a swelling, muscle spasm, or satisfactory 
evidence of painful motion, but in the absence of limitation 
of motion a compensable rating for degenerative arthritis can 
be assigned when there is X-ray evidence of the involvement 
of 2 or more major joints or 2 or more minor joint groups (10 
percent), or X-ray evidence of the same with occasional 
incapacitating exacerbations (20 percent).  Id.

The Court had also held that diagnostic codes predicated on 
limitation of motion do not prohibit consideration of a 
higher rating based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  
See Johnson v. Brown, 9 Vet. App. 7 (1996); DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995). VA regulations require that a 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology. 38 C.F.R. § 4.40 
(2003).  "[F]unctional loss due to pain is to be rated at the 
same level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1993).  A VA 
General Counsel opinion has held that Diagnostic Code 5293, 
intervertebral disc syndrome, involved loss of range of 
motion and that consideration of 38 C.F.R. §§ 4.40 and 4.45 
was applicable.  VAOPGCPREC 37-97 (O.G.C. Prec. 37-97).

The Rating Schedule also provides ratings for disability of 
the sciatic nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (20 percent), moderately severe 
incomplete paralysis (40 percent), severe incomplete 
paralysis with marked muscular atrophy (60 percent),or 
complete paralysis when the foot dangles and drops, has no 
active movement possible of muscles below the knee, and with 
flexion of knee weakened or (very rarely) lost (80 percent).  
See 38 C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 
(2003).  The term "incomplete paralysis" indicates a degree 
of lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  When the involvement is wholly sensory, the 
rating should be for the mild, or at most, the moderate 
degree. The ratings for the peripheral nerves are for 
unilateral involvement; when bilateral the rating should 
include the application of the bilateral factor.

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised with reclassification 
of the diagnostic codes.  These reclassified diagnostic codes 
include 5237 (Lumbosacral or cervical strain), 5242 
(Degenerative arthritis of the spine), and 5243 
(Intervertebral disc syndrome).  Reference is made to 
Diagnostic Code 5003 for degenerative arthritis of the spine 
and to the formula for rating intervertebral disc syndrome 
based on incapacitating episodes with instructions to apply 
the higher evaluation when all disabilities are combined.  38 
C.F.R. § 4.71a, The Spine (effective from September 26, 
2003).

The September 2003 regulation amendments provide a general 
rating formula for diseases and injuries of the spine (for 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes) with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease as follows:

For unfavorable ankylosis of the entire spine (100 percent);

For unfavorable ankylosis of the entire thoracolumbar spine 
(50 percent);

For unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine (30 
percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent); and

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (effective from September 26, 2003).

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code. 
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1).  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion. 38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (2).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3).

Range of motion measurements are to be rounded off to the 
nearest five degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (4).  
For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5).  
Disability of the thoracolumbar and cervical spine segments 
are to be separately evaluated, except when there is 
unfavorable ankylosis of both segments, which will be rated 
as a single disability. 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (6).

An October 1997 VA radiologic examination report of CT 
examination of the lumbosacral spine contains an impression 
of (1) degenerative changes of the lumbosacral spine as 
described (more marked at the level of the intrafacet joints 
bilaterally with some hypertrophy of ligamentum flavum); (2) 
generalized disc bulge at L4-5 and L5-S1 with small HNP L5-
S1; and (3) slight lateral neural foraminal stenosis at L4-5 
and L5-S1 with associated generalized disc bulge.

Private medical records include a April 2000 electromyography 
report, which contains an impression that this was a normal 
electrodiagnostic study.  The examiner saw no evidence of a 
left lumbar radiculopathy, and no suggestion of a more distal 
peripheral neuropathy.  The examiner opined that clinically 
the veteran may have meralgia paresthetica or entrapment of 
the left lateral femoral cutaneous nerve at the inguinal 
ligament.

During examination in February 2001, the veteran complained 
of numbness in the left anterior thigh, without any clear 
extension of the pain down the left lower extremity.  On 
examination, the veteran was able to flex the low back from 0 
to 95 degrees, and extend from 0 to 20 degrees.  She was able 
to laterally flex from 0 to 20 degrees in both directions.  
Neurologically, the deep tendon reflexes were 2+ at the knees 
bilaterally.  The right ankle jerk was 2+ and the left ankle 
jerk was trace.  There were no motor deficits, and some 
diminished light touch sensation in the left anterior thigh.  
The report noted that X-ray examination of the lumbosacral 
spine in April 1997 was normal; and that lumbar CT in October 
1997 showed an L4-5 disc bulge and a small herniated nucleus 
pulposus at L5-S1.  

The report contained diagnoses of (1) the current low back 
pain is primarily of a mechanical nature; (2) there is 
evidence of left S1 radiculopathy based on the diminished 
left ankle jerk; and (3) a higher lumbar radiculopathy on the 
left needs to be considered given the sensory loss in the 
left thigh; the EMG and lumbar MRI recently obtained would be 
helpful in answering the question. 

During a May 2004 VA examination of the spine, the veteran 
complained mostly of anterolateral thigh pain, and no real 
back pain.  She complained of having a pulling sensation in 
the anterolateral thigh, and that she had to keep her leg 
straight, otherwise, she has a shooting pain down her lateral 
thigh to the level of the knee.  She had difficulty sitting 
for prolonged periods secondary to pain in the anterolateral 
thigh, which was worsening.  She complained that she has 
daily pain she rated as 6 to 7 out of 10, and that two times 
in the past year she had pain she rated as 9+ out of 10.  She 
complained that she had difficulty ambulating secondary to 
her back, and her leg hurt after about 10 minutes of walking.

On examination, lower extremity motor examination showed that 
strength was 5/5 bilaterally in all pertinent muscle groups 
tested.  She had 2+ deep tendon reflexes in the knees and 
ankles bilaterally.  There was a negative straight leg raise 
bilaterally.  She had 0 to 90 degrees of lumbosacral flexion, 
0 to 15 degrees of extension, 0 to 45 degrees of lateral 
bending bilaterally, and 0 to 60 degrees of rotation to the 
right and left.  The veteran had decreased sensation in the 
anterolateral aspect of the left thigh, with dysesthetic 
pain.  The examiner stated that the pain is made worse with 
compression of the area of the thigh, also at the level of 
the inguinal ligament.  

The examiner's assessment was that the clinical history and 
examination were as consistent for meralgia paresthetica as 
for any low back injury.  He opined that the pain is directly 
related to this diagnosis (meralgia paresthetica).  He 
thought that the veteran's back probably was not the true 
issue here.

During a May 2004 VA examination for neurological disorders, 
the veteran stated that her low back pain was localized and 
intermittent.  She stated that she had been diagnosed with 
meralgia.  The examiner noted that meralgia is a condition 
due to neuropathy of the lateral femoral cutaneous nerve of 
the thigh, which is benign and usually transient and lasting 
several months or a couple of years, but occasionally is 
always present and not associated with weakness.  On 
examination, the examiner found no evidence of lumbar 
radiculopathy.  The impression was left meralgia or 
neuropathy of the lateral femoral cutaneous nerve of the 
thigh.   

During a November 2004 VA examination of the spine, the 
examiner reported the following findings.  He found no 
radiation of pain anywhere, and that there was no problem in 
the low back or affecting her ability to walk.  The range of 
motion does not change with repetitive use.  There has been 
no intervertebral disk syndrome in the last twelve months, 
and no flare-ups.  The ranges of motion included flexion of 
60 degrees without pain and 70 degrees with pain; extension 
of 15 degrees without pain and 20 degrees with pain; lateral 
flexion of 20 degrees without pain and 25 degrees with pain; 
and rotation of 20 degrees without pain and 25 degrees with 
pain.  The range of motion was not additionally limited by 
pain, fatigue, weakness, or lack of endurance.  There was no 
straight leg raising sign.  There was no spasm in the back.  
Neurological examination showed no motor weakness, and no 
changes in the deep tendon reflexes.  Gait was normal and 
sensory examination revealed a large patch of decreased 
sensory perception for pain and touch over the anterior and 
lateral aspect of the left thigh, consistent with a left 
anterolateral femoral cutaneous nerve.  The impression was 
that the veteran had a myalgia; and that there was no problem 
in the back.  The veteran had a paraesthesia due to 
neuropathy of the lateral femoral cutaneous nerve. 

During a November 2004 VA peripheral nerves examination, the 
examiner reviewed the medical records and opined that the 
veteran had complaints of low back pain consistent with 
lumbosacral strain, with no complaints or clinical findings 
suggesting a radiculopathy.  The diagnosis was meralgia 
paresthetica.  The examiner noted that the veteran had no 
magnetic resonance imaging scan abnormality at L1 or L2 in 
her lumbar spine imaging studies.  On that basis, the 
examiner opined that there was no obvious cause for the 
diagnosis of meralgia paresthetica.

Initially, with respect to evaluation based on neurological 
symptomatology, the medical evidence shows that the veteran 
does not have lumbar radiculopathy, but rather has been 
diagnosed with meralgia paresthetica.  Although the veteran 
is diagnosed with meralgia paresthetica, which has been 
associated with neurological symptoms involving the left 
thigh, this has not been associated with the veteran's 
service-connected low back disability.  The meralgia 
paresthetica disorder is not service connected or shown to be 
etiologically linked to the veteran's service-connected 
lumbosacral strain.  Based upon the medical findings of the 
November 2004 VA examination, the veteran has a myalgia - 
paraesthesia due to neuropathy of the lateral femoral 
cutaneous nerve - and no problem in the back.  

Furthermore, during the most recent spine examination, there 
was no spasm of the back, no motor weakness, or changes in 
the deep tendon reflexes, and there had been no 
intervertebral disk syndrome in the last twelve months, and 
no flare-ups.  

Based on the foregoing, there is no basis for an evaluation 
in excess of 20 percent under the rating criteria effective 
prior to September 23, 2002 for Diagnostic Code 5293, based 
upon the September 23, 2002, Diagnostic Code 5293 revisions, 
or pursuant to the September 26, 2003 revisions for the 
reclassified Diagnostic Code 5243.  Such findings as required 
under those sets of criteria are not shown by the competent 
evidence of record, which shows that the service-connected 
low back disability is not manifested by elements of 
intervertebral disk syndrome.  Therefore, the Board finds 
entitlement to a higher or separate rating under the 
applicable criteria for intervertebral disc syndrome is not 
warranted.  

Also, based upon the rating criteria effective prior to 
September 26, 2003, a rating in excess of 20 percent for 
lumbosacral strain (Diagnostic Code 5295) or limited lumbar 
spine motion (Diagnostic Code 5292) requires evidence of 
severe limitation of motion of the lumbar spine or listing of 
the whole spine to the opposite side with a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  
Consideration of a higher rating based upon functional loss 
due to pain on use or due to flare-ups is also required.

The medical evidence in this case shows that during the 
November 2004 VA examination, range of motion studies 
revealed flexion of 60 degrees without pain and 70 degrees 
with pain; extension of 15 degrees without pain and 20 
degrees with pain; lateral flexion of 20 degrees without pain 
and 25 degrees with pain; and rotation of 20 degrees without 
pain and 25 degrees with pain.  The range of motion was not 
additionally limited by pain, fatigue, weakness, or lack of 
endurance.  Range of motion study findings from the May 2004 
VA examination showed even greater ranges of motion of the 
back.

In light of the evidence of record the Board finds the 
veteran's service-connected disability was not manifested by 
severe limited lumbar spine motion, including as a result of 
pain or dysfunction.  There is also no evidence of a listing 
of the whole spine to the opposite side with a positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, or abnormal mobility on forced motion.   
Therefore, the Board finds entitlement to a higher, or 
separate schedular rating under the alternative rating 
criteria effective prior to September 26, 2003, is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5286, 
5289, 5292, 5295 (effective before September 26, 2003).

Effective after September 26, 2003, a rating in excess of 20 
percent for lumbosacral strain or limited lumbar spine motion 
requires ankylosis of the entire thoracolumbar spine or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less.  The revised regulations also provide, in essence, that 
the ratings include consideration of symptoms of pain, 
stiffness, or aching in the area of the spine.  The evidence 
of record does not show, nor does the veteran allege, that 
her spine is ankylosed.  Recent range of motion studies show 
forward flexion to 60 degrees without pain in November 2004, 
and to 90 degrees in May 2004.  Therefore, the Board finds 
entitlement to a higher or separate schedular rating under 
the alternative rating criteria after September 26, 2003, for 
the veteran's service-connected lumbosacral strain is not 
warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5237 
(effective from September 26, 2003).

The Board further finds that there is no probative evidence 
of any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to this service-connected disorder, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  The November 2004 spine 
examination findings persuasively demonstrate the schedular 
rating is adequate in this case.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  Here, the Board finds 
the preponderance of the evidence is against the veteran's 
claim.


ORDER

A rating in excess of 20 percent for lumbosacral strain is 
denied.


	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


